IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANDREW J. WAHOLEK,                          :   No. 339 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA PAROLE BOARD,                  :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.